DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Visibility component in claims 11, 22, and 24
Control mechanism in claim 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the one or more ports" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0186488 (Drose).
Regarding claim 1, Drose teaches a capture-tool, adapted to suction tissue (abstract), comprising: an extension (Figure 4, conduit umbilical port) having a proximal end, a distal end, and a channel therethrough that is attachable to a vacuum source ([0014]-[0015]; [0020]; [0026]; [0030]); a vacuum arm (Figure 4, main conduit) attached to the distal end of the extension and having an internal conduit, a viewing surface Figure 4); one or more ports in the supporting surface (Figure 4, perforations) connected to the internal conduit such that, when a vacuum is created in the channel and internal conduit by the vacuum source, a low pressure area is formed at the one or more ports to enable suctioning of the tissue ([0014]-[0015]; [0024]; [0026]-[0027]; [0030]).
Regarding claims 2 and 3, Drose teaches the vacuum arm (main conduit) is attached to the extension (conduit umbilical port) at an angle of between 30° and 180°, at an angle of 90° ([0015]; see Figure 4).
Regarding claim 4, Drose teaches the one or more ports comprise two ports with one located at about the proximal end and another located at about the distal end of the vacuum arm (main conduit) (see Figure 4).
Regarding claims 5 and 6, Drose teaches the vacuum arm (main conduit) is linear and the one or more ports are arranged longitudinally on the supporting surface of the vacuum arm; wherein the one or more ports are arranged in at least two rows longitudinally with the vacuum arm (see Figure 4).
Regarding claims 7 and 8, Drose teaches the capture-tool further comprises a branch (Figure 4, auxiliary conduit) from the vacuum arm (main conduit) including one or more ports on the supporting surface of the branch (see Figure 4; [0020]; [0026]).
Regarding claim 9, Drose teaches the capture-tool includes at least two internal conduits (the lumen of the main conduit is considered a first "internal conduit" and the Figure 4; [0020]; [0026]).
Regarding claim 12, Drose teaches a capture-tool, adapted to manipulate tissue (abstract), comprising: an extension (Figure 4, conduit umbilical port) having a proximal end, a distal end, and a channel therethrough ([0014]-[0015]; [0020]; [0026]; [0030]); a vacuum arm (Figure 4, main conduit) attached to the distal end of the extension and having an internal conduit, a viewing surface directed towards the proximal end of the extension, and a supporting surface on the exterior of the vacuum arm (The “viewing surface” is construed as one flared terminal end portion of the main conduit, and the “supporting surface” is construed as the outermost surface of the main conduit, [0020]; [0026]; see Figure 4); and one or more ports (Figure 4, perforations) in the supporting surface connected to the internal conduit at which at least one of a negative pressure area, a neutral pressure area, and a positive pressure area can be formed (The limitation “at which at least one of a negative pressure area, a neutral pressure area, and a positive pressure area can be formed” is functional language. The tool of Drose is capable of performing the claimed function as the conduit umbilical port is capable of being attached to a positive, negative, or neutral air pressure source to generate a positive, negative, or neutral pressure area, respectively, at the port(s). See [0014]-[0015]; [0024]; [0026]-[0027]; [0030]).
Regarding claims 13 and 14, Drose teaches the vacuum arm (main conduit) is attached to the extension (conduit umbilical port) at an angle of between 30° and 180°, at an angle of 90° ([0015]; see Figure 4).
claim 15, Drose teaches the one or more ports comprise two ports with one located at about the proximal end and another located at about the distal end of the vacuum arm (main conduit) (see Figure 4).
Regarding claims 16 and 17, Drose teaches the vacuum arm (main conduit) is linear and the one or more ports are arranged longitudinally on the supporting surface of the vacuum arm; wherein the one or more ports are arranged in at least two rows longitudinally with the vacuum arm (see Figure 4).
Regarding claims 18 and 19, Drose teaches the capture-tool further comprises a branch (Figure 4, auxiliary conduit) from the vacuum arm (main conduit) including one or more ports on the supporting surface of the branch (see Figure 4; [0020]; [0026]).
Regarding claim 20, Drose teaches the capture-tool includes at least two internal conduits (the lumen of the main conduit is considered a first "internal conduit" and the lumen of the auxiliary conduit is considered the second "internal conduit", Figure 4; [0020]; [0026]).
Regarding claim 23, Drose teaches a capture-tool, adapted to manipulate tissue (abstract), comprising: an extension (Figure 4, conduit umbilical port) having a proximal end, a distal end, and a channel therethrough ([0014]-[0015]; [0020]; [0026]; [0030]); a vacuum arm (Figure 4, main conduit) attached to the distal end of the extension and having an internal conduit, a viewing surface directed towards the proximal end of the extension, and a supporting surface on the exterior of the vacuum arm (The “viewing surface” is construed as one flared terminal end portion of the main conduit, and the “supporting surface” is construed as the outermost surface of the main conduit, [0020]; [0026]; see Figure 4); and a control mechanism configured to adjust air pressure at the Figure 4, perforations) in the supporting surface connected to the internal conduit (The structure corresponding to the “control mechanism” is the suction source for generating suction at the ports, [0014]-[0015], [0024], [0026]-[0027], and [0030].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0186488 (Drose).
Regarding claims 3 and 14, Drose teaches all the limitations of claim 2 or 13. Drose teaches “the device is a hollow ‘T’ connector” wherein “the leg of the ‘T’ is the port where suction is applied” ([0015]). Given this description in paragraph [0015] and the depiction of a generally perpendicular configuration of the extension relative to the vacuum arm, the angle therebetween appears to be 90°. However, since this angle is not explicitly disclosed, before the effective filing date of the claimed invention, it would alternatively have been an obvious matter of design choice to a person of ordinary skill in the art to modify the extension and vacuum arm of Drose such that the angle therebetween is 90° because Applicant has not disclosed that an angle of 90° provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to 
Regarding claims 10 and 21, Drose teaches all the limitations of claim 9 or 20. Drose does not teach the cited embodiment comprises two channels in the extension.
However, Drose teaches an alternative embodiment of a capture-tool, comprising: an extension (Figure 5, two umbilical ports) having a proximal end, a distal end, and two channels therethrough that are attachable to a vacuum source (The “two channels” are construed as each lumen of the two umbilical ports connectable to a vacuum source, [0021]; [0029]; Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of Figure 4 to include two channels as taught by Figure 5, because Drose teaches providing two channels ensures sufficient suction is provided along the length of an extended capture-tool to "allow for placement of a microstructure graft between the umbilical ports" to repair “damaged nerves that were too short to reconnect directly” ([0021]; [0029]).
Claims 11, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0186488 (Drose) in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claims 11, 22, and 24, Drose teaches all the limitations of claims 1, 12, and 23. Drose does not teach the viewing surface further comprises a visibility 
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve visibility, col. 3, lines 28-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Drose such that it includes transparent or colored visibility component on the viewing surface as taught by DeVries et al., because providing a transparent or colored visibility component of the vacuum arm “provides less obstruction to the surgeon’s line of sight” and “can be easily visible” against the surrounding tissue (col. 3, lines 28-41).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,562. claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘562 patent. That is, claim 1 is anticipated by claim 1 of the ‘562 patent as the capture-tool structure recited in claim 1 of the ‘562 patent anticipates that of instant claim 1. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-10, 12-21 and 23 of the instant application are anticipated by claims 1-20 of the ‘562 patent, by the same reasoning.
Claims 11, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,342,562 in view of U.S. Patent No. 6,656,109 (DeVries et al.).
 Regarding instant claims 11, 22, and 24, claims 1 and 10 of the ‘562 patent recite all that is recited in instant claims 11, 22, and 24 (which encompasses parent claims 1, 12, and 23). The difference between instant claims 11, 22, and 24 and claims 1 and 10 of the ‘562 patent lies in that instant claims 11, 22, and 24 recites the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface, which is not recited in claims 1 and 10 of the ‘562 patent.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791